 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 1 of 25

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

TODGED |
UNITED STATES DISTRICT COURT ~Recewen

ne
for the
8 2019
Western District of Washington FEB 0 2
CLERK US, DISTRICT COURT

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

INFORMATION ASSOCIATED WITH FACEBOOK USER ID 100013885448473;
100003818697848; 100012861 187009; 1000092361 13817;100001647003884;
100004298741492; 100011253728130; 100003748939546; 100015788343863,
and 100013559616886

MA
BY WESTERN DISTRICT OF WASHINGTON AT TRO ry

MVIIF ~ So Ig

 

Case No.

ee a a

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A, attached hereto and incorporated herein by reference.

located in the Northern District of California , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, attached hereto and incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
WM evidence of a crime;

CO contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
Wa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC § 1073 Unlawful Flight to Avoid Prosecution

The application is based on these facts:
See Affidavit of FBI Special Agent Terrance G. Postma, attached hereto and incorporated by reference herein.

ot Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant’s signature

Terrance G. Postma, Special Agent
Printed name and title

Sworn to before me and signed in my presence.
Toate
Date: 02/08/2019 \ Ud

Judge's signature

 

 

City and state: Tacoma, Washington Hon. David W. Christel, United States Magistrate Judge

Printed name and title

 
 

Oo Se YN HD WA fH WW HN. eK

DO NO KN KB NO DN DO DN DR mw mm po ek ees
eo SI NH OH FF W NY KK DOD WO CO AI HD NH BB WD NH —H& CO

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 2 of 25

| AFFIDAVIT
STATE OF WASHINGTON )
) SS

COUNTY OF PIERCE )

I, Terrance G. Postma, being first duly sworn, hereby depose and state as follows:

BACKGROUND

1. I have been employed as a Special Agent of the FBI since June 2002 and —
am currently assigned to the Seattle Division’s Tacoma Resident Agency. I am
responsible for investigations of violent crime, fugitives, and bank robbery. As a federal
agent, I am authorized to investigate violations of laws of the United States and to
execute warrants issued under the authority of the United States.

2. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses. This
affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

3. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to search the information described in Attachment A for
the purpose of locating and apprehending Santiago Mederos who has a federal arrest
warrant issued in the Western District of Washington for a charge of Unlawful Flight to
Avoid Prosecution, Title 18, United States Code, Sections 1073 (MJ16-5179) arising
from his flight from the Western District of Washington to avoid charges of murder, as
described below. There is also probable cause to search the information described in
Attachment A for evidence in the fugitive investigation, as described in Attachment B.

PURPOSE OF AFFIDAVIT
4. I make this affidavit in support of an application for a search warrant for

information associated with the following Facebook accounts (“Subject Accounts”):

AFFIDAVIT OF TERRANCE POSTMA - 1 UNITED STATES ATTORNEY

1201 PaciFic AVENUE, SUITE 700
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

NO woOoN NY HN HNO HN KN HNO wR RR ow me ee
oOo yt DN NH BP WD NO K&B OO fF AT DA Wn B WH NY: KH OC

CO NIH WNW BR WN

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 3 of 25

(1) Facebook user ID 100013885448473 (Subject Account 1), registered under
the name Anthony Villa, but for the reasons provided below, is believed to belong to
Santiago Mederos; |

(2) Facebook user ID 100003818697848 (Subject Account 2), registered under
the name Tofio Gomez, but for the reasons provided below, is believed to belong to
Santiago Mederos;

(3) Facebook user ID 100012861187009 (Subject Account 3), registered under
the name Antonio Villa, but for the reasons provided below, is believed to belong to
Santiago Mederos; .

(4) Facebook user ID 100009236113817 (Subject Account 4), registered under
the name Alma Arellano, who for the reasons provided below, is believed to have had a
relationship with Santiago Mederos;

(5) Facebook user ID 100001647003884 (Subject Account 5), registered under
the name Alma Yesi, believed to be the same user as Subject Account 4;

(6) Facebook user ID 100004298741492 (Subject Account 6), registered under
the name Alma Arellano, believed to be the same user as Subject Account 4;

(7) Facebook user ID 100011253728130 (Subject Account 7), registered under
the name Joni Sebastian Rivaz Mederos, brother of Santiago Mederos;

(8) Facebook user ID 100003748939546 (Subject Account 8), registered under
the name Roberto Mederos, who for the reasons provided below, is believed to be used |
by Roberto Mederos, brother of Santiago Mederos;

(9) Facebook user ID 100015788343863 (Subject Account 9), registered under
the name Joni Sebastian Rivaz Mederos, brother of Santiago Mederos; and

(10) Facebook user ID 100013559616886 (Subject Account 10),
registered under the name Roberto Mederos, brother of Santiago Mederos. _

5. All of the requested information is stored at premises owned, maintained,
controlled, or operated by Facebook, a social networking company headquartered in

Menlo Park, California. The information to be searched is described in the following

AFFIDAVIT OF TERRANCE POSTMA - 2 Dol Pa sry ES AT
ACIFIC AVENUE, SUITE
USAO #2016R01184 : TACOMA, WASHINGTON 98402

(253) 428-3800
 

oC FHF HDHD WO FF WD YK

DO NO NHN NYO KN NY DN DD iw eek
oOo nN DN OT FP WD NY KK CO OO CFC AT DB WA BR WH NY KH OC

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 4 of 25

paragraphs and in Attachment A. This affidavit is made in support of an application for a
search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require
Facebook to disclose to the government records and other information in its possession, .
pertaining to the subscriber or customer associated with Subject Accounts 1 through 10.
PRIOR APPLICATIONS |

6. A previous application was submitted on November 9, 2018, for all
Subject Accounts, and a warrant was issued the same day under Case No. MJ18-5258.

7. A previous application was submitted on July 10, 2018, for all Subject
Accounts, and a warrant was issued the same day under Case No. MJ18-5174.

8. A previous application was submitted on February 27, 2018, for all
Subject Accounts, and a warrant was issued the same day under Case No. MJ18-5041.

9. A previous application was submitted on November 22, 2017, for all
Subject Accounts, and a warrant was issued the same day under Case No. MJ17-5202.

10. A previous application was submitted on September 19, 2017, for all
Subject Accounts, and a warrant was issued the same day under Case No. MJ17-5160.

11. A previous application was also submitted on June 13, 2017, for all
Subject Accounts, and a warrant was issued the same day under Case No. MJ17-5108.

12. A previous application was also submitted on May 18, 2017, for all
Subject Accounts, and a warrant was issued the same day under Case No. MJ17-5095.

13. A previous application was submitted on March 22, 2017, for Subject
Accounts 1, 2, 3, 4, 5, 6, 9, and 10 and a warrant was issued the same day under Case No.
MJ17-5053.

14. A previous application was submitted on February 16, 2017, for Subject
Accounts 7, and 8 and a warrant was issued the same day under Case No. MJ17-5031.

15. A previous application was submitted on December 30, 2016, for Subject
Accounts 1, 2, 4, and 5 and a warrant was issued the same day under Case No. MJ16-

5240.

AFFIDAVIT OF TERRANCE POSTMA — 3 UNITED STATES ATTORNEY
USAO #2016R01184 1201 PActFic AVENUE, SUITE 700
. TACOMA, WASHINGTON 98402

(253). 428-3800
 

Co Oo SN WA BR WO YH &

NO NO NO HN DN YN DN DO DN w]e mm ew nme
SND OH BSB WD HO KH CF DO fF IT HD A FBP WH NY YF OC

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 5 of 25

16. A new warrant is necessary to capture any new activity on the Subject
Accounts. .

SUMMARY OF PROBABLE CAUSE

17. In 2010, Santiago Mederos fled from Tacoma to Mexico after the murder
of Camile Love and Jose Lucas. Santiago Mederos has outstanding warrants for the
respective murders, and this Court has charged him for violation of Unlawful Flight to
Avoid Prosecution, Title 18, United States Code, Sections 1073 on September 30, 2016
under Case No. MJ16-5179.

18. Investigation by law enforcement has revealed that Santiago Mederos has
been active on Facebook under various aliases, and he has been in contact with Alma
Arellano, who has also used several Facebook accounts. Because evidence of the
location of Santiago Mederos, or those in contact with him, would be helpful in the
investigation, the government seeks information from the Facebook accounts associated
with Santiago Mederos, with Alma Arellano, and with brothers Joni and Roberto
Mederos as described below.

STATEMENT OF PROBABLE CAUSE
A. SANTIAGO MEDEROS AND THE LOVE AND LUCAS MURDERS

19. On February 7, 2010, TPD responded to the 5900 block of Portland
Avenue regarding a shooting. At the scene, TPD officers and detectives discovered that
Camile Love was the shooting victim. Love died from the injuries sustained in the
shooting. Based on interviews of witnesses and informants who admitted to participation
in the shooting, the TPD detectives concluded that Santiago Mederos was the prime
suspect in Love’s murder and that the shooting was a result of a gang turf war.

20. On March 25, 2010, a homicide occurred within the city of Tacoma. TPD
detectives identified the homicide victim as Jose Saul Lucas and identified the prime
suspect in his murder as Santiago Mederos. Based on interviews of two witnesses, TPD
detectives concluded that Santiago Mederos, a known member of the Eastside Lokotes

Surefios (ELS) gang, and four other ELS gang members went to the residence of a rival

AFFIDAVIT OF TERRANCE POSTMA — 4 UNITED STATES ATTORNEY
USAO #2016R01184 1201 PaciFic AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oo TD WH B&B WD NH &

NH NY NY NY NY NY NY DN DN ww
Qo NN WW FP YH NH K& CO OO DTN HN PR WH YY KB Oo

 

 

 

Case: 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 6 of 25

gang member, Reynaldo Orozco, to collect money. When they could not find the rival
gang member, they broke into and damaged Orozco’s car, which was parked at the
residence. When three individuals, who lived with Orozco, realized that the ELS gang
members where vandalizing Orozco’s vehicle, they confronted the gang members and a
fight ensued. While attempting to flee the scene, Santiago Mederos and his accomplices
fired a single gunshot, which struck and killed one of Orozco’s roommates, Jose Saul
Lucas. | |

21. As a result of their initial investigation, TPD detectives obtained an arrest
warrant for Santiago Mederos for his involvement in the homicide. Further investigation,
to include interviews with witnesses, friends and family members, revealed that Santiago
Mederos is aware that he has a warrant for his arrest and has subsequently gone into
hiding.

22. Ashley Rios, a friend of Santiago Mederos, stated in an interview with
TPD detectives that she travelled to Mexico with Santiago Mederos, travelling to his

Aunt’s residence in Guerrero, Mexico, shortly after the Lucas murder.

23. Efforts to date to locate Santiago Mederos in Mexico have been
unsuccessful.
B. SUBJECT ACCOUNTS
24. The investigation into the whereabouts of Santiago Mederos has revealed

his use of several Facebook profiles as described in more detail below. In summary, it
appears that Santiago Mederos uses Subject Accounts | through 3 under various aliases
related to the name Anthony Villa. It appears that Alma Arellano uses Subject Accounts
4 through 6 under her own name or the alias Alma Villa. It appears that Santiago
Mederos’s brother, Joni Mederos, uses Subject Accounts 7 and 9 under his own name and
that his brother Roberto Mederos uses Subject Accounts 8 and 10 under his own name
and Roberto Mederos.

25. Subject Account 1, registered to Anthony Villa, has one friend listed,

Alma Villa, an alias for Alma Arellano, as described below. In addition, Villa is an alias

AFFIDAVIT OF TERRANCE POSTMA — 5 UNITED STATES ATTORNEY

: 1201 PACIFIC AVENUE, SUITE 700
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

So Oo SY DH A FB WH LO em

ho bo bo bo bo bo bd i) Noe — —_ — a ome beet _ panes poe
eo ry Dn ON FF WY FB DO DM aI DN BR WH HY SF Oo

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 7 of 25

for Santiago Mederos, based on his maternal family name, Villalva, and Anthony appears
to be an alias for Santiago Mederos, as indicated in the postings on Subject Account 2,
registered to Tofio, which is short for Anthony or Antonio.

26. Subject Account 2 is believed to belong to Santiago Mederos because at
least one posting has identified the user as “Santiago,” even though the account was
previously registered to Tofio Villalva. In addition, Subject Account 2 was previously
identified as engaged to “Alma Villa.” The user of Subject Account 2 previously listed
himself as engaged to Alma Villa two days after Alma Arellano posted a picture of
herself with Santiago Mederos on Subject Account 4. Finally, the user of Subject
Account 2 identifies himself as from Cuernavaca, near the border of Guerrero, which as
indicated by the interview of Ashley Rios, is where Santiago Mederos first returned to
after fleeing to Mexico.

27. Subject Account 3, registered in the name of Antonio Villa, is believed to
belong to Santiago Mederos both because it is registered under a name related to Antonio
Villa or Tofio Villalva, the aliases used for Subject Accounts 1 and 2, and because
Subject Account 3 shared a cookie with Subject Account 1. From my training and
experience, I know that cookies are generated by using a particular machine to access a
website or account, and cookies track which machine (which particular phone or tablet or
desktop computer) accessed the account or site. Thus, because Subject Accounts 1 and 3
shared a cookie as indicated in a prior 2703(d) return, I know that somebody logged into

both accounts from the same machine, which indicates that it might be the same person,

|] or at least that it is a person in the same location as Santiago Mederos.

28. Subject Account 4 is registered to Alma Arellano, known to have been.
engaged to Santiago Mederos both based on the posting on Subject Account 2 and, as
described below, Subject Account 5. While Subject Account 4 has no pictures visible to
the public, it has only eight friends visible to the public, and one of those is Subject

Account 5, which includes pictures of Alma Arellano.

AFFIDAVIT OF TERRANCE POSTMA — 6 UNITED STATES ATTORNEY,
'ACIFIC AVENUE, SUITE
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oo YN ND OH BP WN.

NY NY NY NY HN DY BB NY Nw RR me a ea ea a
ont DN UH FP WN KF OSD OO ITD NH BP WH HW FSF Oo

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 8 of 25

29. Subject Account 5, registered in the name of Alma Yesi, has posted

pictures of Alma Arellano, as indicated by comparing the pictures with pictures of

Arellano as confirmed from confidential sources familiar with Arellano. On December 1,
2013, Subject Account 5 uploaded a picture of Alma Arellano and Santiago Mederos
holding each other in an intimate embrace. On December 3, 2013, Subject Account 5
posted a message on Subject Account 2 that reads: “<3 I <3 LOVE <3 YOU <3
SANTIAGO <3 Y <3 ALMA <3,” further indicating that the actual name of the account
user of Subject Account 2 is Santiago Mederos, not Tofio Gomez. In addition, Subject
Account 5 was registered in the name of Alma Villa, which is believed to be an alias for
Alma Arellano since her engagement to Santiago Mederos, who uses the alias of Villa, as
described above. On November 16, 2016, the user of Subject Account 5 updated her
account by adding a new picture of Alma Arellano. Subject Account 2 commented on
the picture by writing, “Preciosaaaa!!....”, which is Spanish for “beautiful.” In addition, 2
out of 8 of the friends of Subject Account 4 “liked” the picture, but Subject Account 4 did
not like it, as one might expect if Subject Account 4 and Subject Account 5 belong to the
same person. As revealed through prior search warrant returns, Subject Account 5 has
since changed registration to “Alma Yesi.”

30. Subject Account 6 is registered in the name of Alma Arellano. In
addition to the registration name, as indicated in a prior 2703(d) return, Subject Account
6 shared cookies with Subject Account 2 (believed to belong to Santiago Mederos) and
Subject Account 5 (believed to belong to Alma Arellano), which indicates that the user of
Subject Account 6 is likely to be Alma Arellano or at least a person in close contact with
Santiago Mederos and Alma Arellano. |

31. While the current status of the relationship between Arellano and
Mederos is unknown to investigators, the user of Subject Account 5 (believed to be Alma
Arellano) and the user of Subject Account 2 (believed to belong to Santiago Mederos)
used the same unique IP address on November 6, 2018, as law enforcement learned from

a prior pen register issued by this Court. As I know from training and experience, an IP

AFFIDAVIT OF TERRANCE POSTMA - 7 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2016RO1184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Co SCS DD OW BR WD DY

NO NY NO DYNO KH HMO NO HN DN iw ete
oOo NN ON PDH NY K& CS OO MW ADHD WA BP WH NO = |

 

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 9 of 25

address is a unique number for a particular device (like a house address), and so use of
the same IP address by both accounts indicates that the users of the accounts are probably
in close proximity to each other.

| 32. Subject Account 7 is registered under the name “Joni Sebastian Rivaz
Mederos,” which is the name of one of the brothers of Santiago Mederos. In addition, the
account is believed to be used by Santiago Mederos. Review of Facebook materials
returned to investigators as a result of this Court’s previous order reveal account activity
between Subject Account 7 and an account used by Alma Arellano. For example, on
August 11, 2016, Alma Arellano engaged in an hour-long Facebook chat with a user of
Subject Account 7, believed to be Santiago Mederos. During this discussion, seventeen
photos and/or videos of Alma Arellano were sent to Subject Account 7. One of these
photos is a “selfie” of Alma Arellano’s face and the face and chest area of a shirtless
male identified by a confidential human source as Santiago Mederos.

33. During the hour-long conversation, the user of Alma Arellano’s account
states to the user of Subject Account 7, believed to be Santiago Mederos, “Te amo mi
vida y te lo juro nomas este mes e espero cuando Ilegues d monte” which roughly
translates to “I love you my life and I swear to you this month sit and wait when you get
there.” The response from the user of Subject Account 7 is “Te amo Santiago de mi
vida” which roughly translates to “I love you Santiago of my life”.

34. Subject Account 8 is registered under the name Roberto Mederos.
Review of Facebook materials returned to investigators as a result of this Courts previous
order reveal a discussion between Subject Account 8 and the user of an account named
“El Chuie” believed used by Jesus Mederos, brother of Santiago Mederos. Until recently,
Jesus Mederos was also wanted for a murder in Tacoma and was believed to be in hiding
in Mexico and in contact with Santiago Mederos, as indicated by Facebook records.
Subject Account 8 is friends with “El Chuie,” nickname for Jesus Mederos. On October
11, 2016, “El Chuie” sent a message to Subject Account 8 saying “is your brith day ese”

and Subject Account 8 responds “Yeah 28 years old.....” Review of local police

AFFIDAVIT OF TERRANCE POSTMA -~ 8 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

oO Oo DID Wn Bh WD NO

BO Ww KN NHN HN HN PO DN Dwr me wm Re int

 

 

_ Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 10 of 25

department records reveals that the birthdate of Roberto Mederos, brother of Santiago
Mederos, is October 11, 1988.

35. On November 4, 2016, “El Chuie” sent Subject Account 8 a message
stating “Orale have you talked to mom and dad.” Subject Account 8 responded stating
“Nah I haven’t.” On December 4, 2016, Subject Account 8 sent a message to “El Chuie”
stating “Yeah foo like I said just send me a name that will go straight to you so I can send
you money. I’ll do the same for tiny and mom I just need you guys to keep on pushing
because my time here could end at anytime. I’m trying to stack up just in case something
does ever happen I can just get up and take off with my cash. Like I tell everyone I’m

good I’m not drinking or doing anything dumb I’ just working and racking up cash...”

| On December 25, 2016, “El Chuie” sent Subject Account 8 a message stating, “Mom

tolled me to tell that she loves you and to stay out of trouble.” Thus, it appears that
Subject Account 8 belongs to the brother of Santiago and Jesus Mederos and the user of
the account has been in regular contact with Jesus Mederos, who was recently in hiding
with Santiago Mederos.

36. Subject Account 9 is registered under the name Joni Sebastian Rivaz
Mederos, brother of Santiago Mederos. As indicated above, it appears that Joni
Mederos’s other Facebook Account, Subject Account 7, has been used by Santiago
Mederos, which indicates that the two are in close communication or contact. In
addition, Facebook results show that Joni Mederos resides in or near Guerrero, Mexico,
the state where Santiago is currently believed to be in hiding.

37. Subject Account 10 is registered under the name Roberto Mederos,
brother of Santiago Mederos. The user of Subject Account 10 shared a cookie with
another account registered under the name Roberto Mederos, referenced above. Roberto
Mederos previously identified himself as the brother of Jesus Mederos by reference to the
same mother. The shared cookie between subject Account 10 and Roberto Mederos
indicates that the two users use the same machine and are thus likely the same Roberto

Mederos, brother of Santiago Mederos.

AFFIDAVIT OF TERRANCE POSTMA - 9 UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo CS 1 WN HW BP W YN

NO NHN. KO NY NO DP DO DR Nm wet et
Oo sn DBD WW BP WH NY KM CSC OO FH AIT DH NH BW NHN RK OC

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 11 of 25

C. FACEBOOK INFORMATION STORAGE

38. I am aware from my experience and training, and consultation with other
investigators, of the following information about Facebook:

39. Facebook owns and operates a free-access social networking website of
the same name that can be accessed at http://www.facebook.com. Facebook allows its
users to establish accounts with Facebook, and users can then use their accounts to share
written news, photographs, videos, and other information with other Facebook users, and
sometimes with the general public.

40. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail
addresses, Facebook passwords, Facebook security questions and answers (for password
retrieval), physical address (including city, state, and zip code), telephone numbers,
screen names, websites, and other personal identifiers. Facebook also assigns a user
identification number to each account.

41. I know from speaking with other law enforcement that “cookies” are
small files placed by a server (such as those used by Facebook) on a device to track the
user and potentially verify a user’s authentication status across multiple sites or
webpages. This cookie could be unique to a particular account (e.g., the Facebook
account) or to a given device (e.g., the particular phone used to access the Facebook
account). The next time a user visits a particular site or server, the server will ask for
certain cookies to see if the server has interacted with that user before. Cookies can also
be used to determine “machine cookie overlap,” or multiple accounts that have been
accessed by the same individual machine (e.g., two Facebook accounts that have been
accessed on the same phone). The machine cookie overlap thus allows Facebook to track
accounts that are “linked” to each other because the same user account (username on a
computer) on the same device accessed multiple Facebook accounts. This can identify

either multiple Facebook accounts used by the same person or used by different people

AFFIDAVIT OF TERRANCE POSTMA — 10 UNITED STATES ATTORNEY
ACIFIC AVENUE, SUITE
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

co Se SIH WW BP WH HO =

NO NO WN BD HN NHN DN PD NHN we ow oe et
oOo NIN HW SP WD HN = SO OM DQ KH HW BRB WH NY KF OC

 

 

Case 3:19-mj-05018-DWC Document 1 Filed 02/08/19 Page 12 of 25

sharing the same user account and device. In either case, the machine cookie overlap
means that the users of the linked accounts are the same person or two people in close
proximity to each other.

42. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that user’s
“Friends” and a “News Feed,” which highlights information about the user’s “Friends,”
such as profile changes, upcoming events, and birthdays.

43. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts. By adjusting
these privacy settings, a Facebook user can make information available only to himself or
herself, to particular Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users. A Facebook user can also create “lists” of Facebook
friends to facilitate the application of these privacy settings. Facebook accounts also
include other account settings that users can adjust to control, for example, the types of
notifications they receive from Facebook.

44, Facebook users can create profiles that include photographs, lists of
personal interests, and other information. Facebook users can also post “status” updates
about their whereabouts and actions, as well as links to videos, photographs, articles, and
other items available elsewhere on the Internet. Facebook users can also post information
about upcoming “events,” such as social occasions, by listing the event’s time, location,
host, and guest list. In addition, Facebook users can “check in” to particular locations or
add their geographic locations to their Facebook posts, thereby revealing their geographic

locations at particular dates and times. A particular user’s profile page also includes a

AFFIDAVIT OF TERRANCE POSTMA - 11 UNITED STATES ATTORNEY
ACIFIC AVENUE,
USAO #2016R01184 TACOMA, WASHINGTON 98402
. (253) 428-3800
 

oO Oo NN Wn FP WD NY

NO NO NO NO NO NO NO DO Nw mmm pt
ont n FBP WO NY KH CO OHO FATIH HH BP WHO NHN —& CO

 

 

Case 3:19-mj-05018-DWC Document 1 Filed 02/08/19 Page 13 of 25

“Wall,” which is a space where the user and his or her “Friends” can post messages,
attachments, and links that will typically be visible to anyone who can view the user’s
profile.

45. Facebook allows users to upload photos and videos. It also provides users
the ability to “tag” (i.e., label) other Facebook users in a photo or video. When a user is
tagged in a photo or video, he or she receives a notification of the tag and a link to see the
photo or video. For Facebook’s purposes, the photos and videos associated with a user’s
account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged
in them. ,

46. Facebook users can exchange private messages on Facebook with other
users. These messages, which are similar to e-mail messages, are sent to the recipient’s
“Inbox” on Facebook, which also stores copies of messages sent by the recipient, as well
as other information. Facebook users can also post comments on the Facebook profiles
of other users or on their own profiles; such comments are typically associated with a
specific posting or item on the profile. In addition, Facebook has a Chat feature that
allows users to send and receive instant messages through Facebook. These chat
communications are stored in the chat history for the account. Facebook also has a Video
Calling feature, and although Facebook does not record the calls themselves, it does keep
records of the date of each call.

47. If a Facebook user does not want to interact with another user on
Facebook, the first user can “block” the second user from seeing his or her account.

48. Facebook has a “like” feature that allows users to give positive feedback
or connect to particular pages. Facebook users can “like” Facebook posts or updates, as
well as webpages or content on third-party (i.e., non-Facebook) websites. Facebook
users can also become “fans” of particular Facebook pages.

49, Facebook has a search function that enables its users to search Facebook

for keywords, usernames, or pages, among other things.

AFFIDAVIT OF TERRANCE .POSTMA -— 12 UNITED STATES ATTORNEY
USAO #2016R01184 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo Oo DIN WA FP W YH

DO NO NO NO HD HD HP KR HNO BS em im ee
on DN OO SP WY NY KH CO CO CO AID A BP WH NH KF OC

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 14 of 25 ©

50. Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

51. Facebook Notes is a blogging feature available to Facebook users, and it
enables users to write and post notes or personal web logs (“blogs”), or to import their
blogs from other services, such as Xanga, LiveJournal, and Blogger.

52. The Facebook Gifts feature allows users to send virtual “gifts” to their
friends that appear as icons on the recipient’s profile page. Gifts cost money to purchase,
and a personalized message can be attached to each gift. Facebook users can also send
each other “pokes,” which are free and simply result in a notification to the recipient that
he or she has been “poked” by the sender.

53. Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the
Marketplace.

54, In addition to the applications described above, Facebook also provides
its users with access to thousands of other applications on the Facebook platform. When
a Facebook user accesses or uses one of these applications, an update about that the
user’s access or use of that application may appear on the user’s profile page.

55. Some Facebook pages are affiliated with groups of users, rather than one
individual user. Membership in the group is monitored and regulated by the
administrator or head of the group, who can.invite new members and reject or accept
requests by users to enter. Facebook can identify all users who are currently registered to
a particular group and can identify the administrator and/or creator of the group.

Facebook uses the term “Group Contact Info” to describe the contact information for the

AFFIDAVIT OF TERRANCE POSTMA — 13 UNITED STATES ATTORNEY
USAO #2016R01184 . 1201 PACIFIC AVENUE, SUITE.700
TACOMA, WASHINGTON 98402

(253) 428-3800
 

Co Oe SD HD A FP WY YN

bo bo bo bo bo N bo bho bho — — eS jee — — —_ — ht
eo NTN OO FP WD NYO KH SC O GH AT KH A BP WO NY $= OC

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 15 of 25

group’s creator and/or administrator, as well as a PDF of the current status of the group
profile page. .

56. Facebook uses the term “Neoprint” to describe an expanded view of a
given user profile. The “Neoprint” for a given user can include the following information
from the user’s profile: profile contact information; News Feed information; status
updates; links to videos, photographs, articles, and other items; Notes; Wall postings;
friend lists, including the friends’ Facebook user identification numbers; groups and
networks of which the user is a member, including the groups’ Facebook group
identification numbers; future and past event postings; rejected “Friend” requests;
comments; gifts; pokes; tags; and information about the user’s access and use of
Facebook applications.

57. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or
IP address. These logs may contain information about the actions taken by the user ID or
IP address on Facebook, including information about the type of action, the date and time
of the action, and the user ID and IP address associated with the action. For example, if a
user views a Facebook profile, that user’s IP log would reflect the fact that the user
viewed the profile, and would show when and from what IP address the user did so.

58. Social networking providers like Facebook typically retain additional
information about their users’ accounts, such as information about the length of service
(including start date), the types of service utilized, and the means and source of any
payments associated with the service (including any credit card or bank account number).
In some cases, Facebook users may communicate directly with Facebook about issues
relating to their accounts, such as technical problems, billing inquiries, or complaints
from other users. Social networking providers like Facebook typically retain records
about such communications, including records of contacts between the user and the
provider’s support services, as well as records of any actions taken by the provider or

user as a result of the communications.

AFFIDAVIT OF TERRANCE POSTMA - 14 ONE Oe A SRN
ACIFIC AVENUE, SUITE
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

eo Se SI HR WwW BW NH. e&

BO NN NY NY KN NO HR DD RD mm ee i ia
Co ND UO FP WO NY K§ CO OO Bn DA vA BRP WY NYO KH OC

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 16 of 25

59. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information. I believe such information is likely to help
me locate the fugitive described in this affidavit.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

60. J anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by
using the warrant to require Facebook to disclose to the government copies of the records
and other information (including the content of communications) particularly described in
Section I of Attachment B. Upon receipt of the information described in Section I of
Attachment B, government-authorized persons will review that information to locate the
items described in Section II of Attachment B.

61. As indicated in the Motion for Nondisclosure and Motion to Seal that
accompany this affidavit, the government requests, pursuant to the preclusion of notice
provisions of Title.18, United States Code, Section 2705(b), that Facebook be ordered not
to notify any person (including the subscriber or customer to which the materials relate)
of the existence of this warrant for such period as the Court deems appropriate. The
government submits that such an order is justified because notification of the existence of
this Order would seriously jeopardize the ongoing investigation. Such a disclosure would
give the subscriber an opportunity to destroy evidence, change patterns of behavior,
notify confederates, or flee or continue his flight from prosecution.

62. It is further respectfully requested that this Court issue an order sealing all
papers submitted in support of this application, including the application and search
warrant until such dates as provided in the proposed Order. I believe that sealing this
document is necessary because the items and information to be seized are relevant to an

ongoing investigation. Premature disclosure of the contents of this affidavit and related

AFFIDAVIT OF TERRANCE POSTMA — 15 UNITED STATES ATTORNEY

1201 PAciFIC AVENUE, SUITE 700
USAO #2016R01184 TACOMA, WASHINGTON 98402

(253) 428-3800
 

Oo SCS NN WA BB WH NY. we

Mo NY NO NO WHO HNO HY WHO NO = ee Rw Se Se Se Se ee
So SND WH FP WD NHN KF CO YO FC ADA MN BP WH NY KH CO

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 17 of 25

documents may have a significant and negative impact on the continuing investigation
and may severely jeopardize its effectiveness.
CONCLUSION

63. Based on the forgoing, I request that the Court issue the proposed search
warrant. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. See 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A). Specifically, the Court is “a district court of the United States . ..
that — has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(Gi).

| Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant. Accordingly, by this Affidavit and
Warrant, I seek authority for the government to search all of the items specified in
Section I, Attachment B (attached hereto and incorporated by reference herein) to the
Warrant, and specifically to seize all of the data, documents and records that are

identified in Section II to that same Attachment. |

Terrance G. Postma
Special Agent
Federal Bureau of Investigation

The above-named agent provided a sworn statement attesting to the truth of the
contents of the foregoing affidavit on this } day of February, 2019.

HON. DAVID W. CHRISTEL
United States Magistrate Judge

AFFIDAVIT OF TERRANCE POSTMA — 16 UNITED STATES ATTORNEY
USAO #2016R01184 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

- (253) 428-3800
Oo Co ND DD WW BP WW YN

NO NO NO HNO HN YN NO NHN HNO wm ee ee oe
oOo TDN A BP WH NY K§ CO BO HBA DH nN BW NH K CO

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 18 of 25

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with the following ten accounts,
each identified by Facebook user ID (“Subject Accounts”): (1) 100013885448473; (2)
100003818697848; (3) 100012861 187009; (4) 1000092361 13817; (5)
100001647003884; (6) 10000429874 1492; (7) 10001 1253728130; (8)
100003748939546; (9) 100015788343863; and (10) 100013559616886, for all such
information that is stored at premises owned, maintained, controlled, or operated by |
Facebook, a company headquartered in Menlo Park, California. This warrant is limited

to information created after November 9, 2018.

ATTACHMENT A _ UNITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
PROPERTY TO BE SEARCHED ~1 TACOMA, WASHINGTON 98402

USAO #2016R01184 (253) 428-3800
 

Oo eH NN OA BR DH HN ee

NO NY NN NY NY NO DN DR DN] wk ee
eo ~l ON Nn fd WwW bo a) Oo Cf ~~) nN 7) - ww NO — ©

 

 

Case 3:19-mj-05018-DWC Document 1 Filed 02/08/19. Page 19 of 25

ATTACHMENT B

Particular Things to be Seized —
I. Information to be disclosed by Facebook |
To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to
disclose the following information to the government for each user ID listed in

Attachment A:

A. The following information about the customers or subscribers of the Subject

Accounts:

(a) | User Neoprint - all user contact and personal identifying information,
including full name, user identification number, birth date, gender, contact
e-mail addresses, Facebook passwords, Facebook security questions and
answers, physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers associated
with the current profile information, and all wall postings and messages to
and from the user.

(b) All activity logs for the Subject Accounts and all other documents showing
the user’s posts and other Facebook activities;

‘(c) — User photoprint and videos - all photos and videos uploaded, “liked”, or
tagged by the user, along with all photos uploaded by any user which have
the user tagged in them, any associated photos or links to photos in their

original format, including all original meta-data or “EXIF” information;

ATTACHMENT B UNITED STATES ATTORNEY

_1Te 1201 PACIFIC AVENUE, SUITE 700
PROPERTY TO BE SEIZED 1 TACOMA, WASHINGTON 98402

USAO #2016R01184 (253)428-3800
 

ony NH WT RW NY KH CO HO BAND A F&F WH NY KH S&S

C0 oN A WA BH bw

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 _ Page 20 of 25

(d)

(e)

(f)
(g)

(h)

(i)

Gj)

w
)

(m)
(n)

All profile information; News Feed information; status updates; links to

videos, photographs, articles, and other items; Notes; Wall postings; friend
and family lists, including the friend and family Facebook user
identification numbers; groups and networks of which the user is a member,
including the groups’ Facebook group identification numbers; future and
past event postings; rejected “Friend” requests; comments; gifts; pokes;
tags; and information about the user’s access and use of Facebook
applications;

All other records of communications and messages made or received by the
user, including all private messages, chat history, calling history, and
pending “Friend” requests;

All “check ins” and other location information;

1.P. Logs - all IP logs showing log-in and log-off and intraconnection LP.
activity including I.P. addresses and date/time stamps for account accesses
as well as account creation I.P. address, date, and time. Provide source port
information for each I.P. log-in and log-off event for the Subject Accounts;
All records of the Subject Accounts’ usage of the “Like” feature, including
all Facebook posts and all non-Facebook webpages and content that the |
user has “liked”; |

All information about the Facebook pages that each Subject Account is or
was a “fan” of;

User Friends List/Information — provide a full list of all past and present
friends for the Subject Accounts, including all messages and postings
between accounts and listed friends;

All records of Facebook searches performed by the Subject Accounts;

All information about the user’s access and use of Facebook Marketplace;
The types of service utilized by the user;

The length of service (including start date);

ATTACHMENT B UNITED STATES ATTORNEY
PROPERTY TO BE SEIZED —2- 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402

USAO #2016R01184 (253) 428-3800
 

oOo Oo HNN A BPW YN

No NO HNO HN HN WN HO LY NO Sw Re wm ee, Se ee
ao SN DN OO SP WO NY KH CO OO CO HIT DB A BP WH HO —& ©

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 21 of 25

(0)

(p)
(q)

(r)

(s)

(t)
(u)

(Vv)

(w)
(x)
(y)

The means and source of payment for such service (including any credit
card or bank account number) and billing records;
All privacy settings and other account settings, including privacy settings

for individual Facebook posts and activities, and all records showing which

‘Facebook users have been blocked by the Subject Accounts;

All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including
contacts with support services and records of actions taken;

Names (including subscriber names, Facebook user IDs, and screen
names); |
Addresses (including mailing addresses, residential addresses, business
addresses, and e-mail addresses);

Local and long distance telephone connection records;

Push Tokens - any unique identifiers that would assist in identifying the
device(s) associated with the Subject Accounts, including push notification
tokens associated with the Subject Accounts (including Apple Push
Notification (APN), Google Cloud Messaging (GCM), Microsoft Push
Notification Service (MPNS), Windows Push Notification Service (WNS),
Amazon Device Messaging (ADM), and Baidu Cloud Push, phone
numbers, IMEI/ESN, serial numbers, instrument numbers), MAC
addresses, IP addresses, email addresses, and subscriber information;
Records of session times and durations, and the temporarily assigned
network addresses (such as Internet Protocol (“IP” addresses) associated
with those sessions along with time, type, machine (including MAC
addresses) cookie, city, region, country, device, and browser;

Facial recognition data;

Linked accounts;

Family members associated with the user of each Subject Account;

ATTACHMENT B UNITED STATES ATTORNEY

PROPERTY TO BE SEIZED -—3-

1201 PaciFic AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

USAO #2016R01184 (253).428-3800
NO bo HN NHN KN NO NO WN HN Hee Bes SR Swe
eo nN HN WT BW NY KF CO UO MP NDT NH A Bh Ww NY KH CO

Oo Co I DH WD FP WD YH

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 22 of 25

(z)
(aa)
(bb)

(cc)

(dd)
(ee)

(ff)

(gg)

(hh)

(ii)

Gi)

Work of the user of each Subject Account;

Telephone or instrument numbers or identities (including MAC addresses);
Other subscriber numbers or identities (including temporarily assigned
network addresses and registration IP addresses);

User Contact Information — all user contact information input by the user
including name, birthdate, contact email address(es), other related email
addresses, address, city, state, zip code, all phone numbers, screen name(s),
and website information, to include basic subscriber information and
expanded subscriber information; |

Group Contact Information — a list of the user’s currently registered groups;
Location Information — all information pertaining to location data for the
Subject Accounts, including but not limited to geo-location data and all
other geo-tagging or geo-location related information;

Device Information — all information pertaining to devices used to upload
photos, posts, messages, or updates, including but not limited to Apple
UDID, mobile phone number, mobile device ID numbers, and all other
information related to the devices;

Poke Information — all information pertaining to “pokes” initiated by or

_ received by the Subject Accounts;

Private Messages — all information pertaining to any and all private
messages to include content, call logs, and location information for the
Subject Accounts;

Facebook Messenger — all information pertaining to any and all incoming
and outgoing Facebook messenger text strings and conversations for the ©
Subject Accounts; and

All other account information including: any “about you” information, ads,
apps and websites, calls and messages, comments, events, following and

followers, friends, groups, likes and reactions, location history,

 

ATTACHMENT B UNITED STATES ATTORNEY

1201 PaciFic AVENUE, SUITE 700
PROPERTY TO BE SEIZED —~4— / TACOMA, WASHINGTON 98402

USAO #2016R01184 (253).428-3800
 

So Hs NH A BP WO YO =

DBO bd DN THO KN PH KH PO DRO Mo mpm et
ye NIH WT BW NY KF CO CO CO HN HD A BP WH NO = OCS

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 23 of 25

marketplace, messages, other activity, pages, payment history, photos and
videos, posts, profile information, saved items, search history, security and
login information, and “your places” information.

B. All records and other information (not including the contents of communications)

relating to the Subject Accounts, including:

(a) . Records of user activity for each connection activity for each connection
made to or from the Subject Accounts, including log files; messaging logs;
the date, time, length, and method of connections; data transfer volume;
user names; and source and destination of Internet Protocol addresses;

(b) Information about each communication sent or received by the Subject
Accounts, including the date and time of the communication, the method of
the communication (such as source and destination email addresses, IP
addresses, and telephone numbers); and

(c) Records of any Facebook accounts that are linked to the Subject Accounts
by machine cookies (meaning all Facebook user IDs that logged into

Facebook by the same machine or device as each Subject Account).

Il. Information to be seized by the government

All information described above in Section I that relates to the ongoing fugitive
investigation involving Santiago Mederos, including, for each user ID identified on
Attachment A, information pertaining to the following matters:

(a) Any content including e-mails, messages, texts, photographs (including
metadata), videos (including metadata), visual images, documents,
spreadsheets, address lists, contact lists or communications of any type
which could be used to identify the user and or their location.

(b) Records relating to who created, used, or communicated with the user ID,

including records about their identities and whereabouts.

ATTACHMENT B UNITED STATES ATTORNEY
PROPERTY TO BE SEIZED —5_ 1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402

USAO #2016R01184 (253) 428-3800
 

Oo CS TD A BP WW YN

NO NO DN HN HO LPO KN NO RO wm eee
Co nN KD WwW SP WO NH KH TO OO CHC TD nA BP WO NPY KH CO

 

 

Case 3:19-mj-05018-DWC Document1 Filed 02/08/19 Page 24 of 25

(c) All subscriber records associated with the Subject Accounts, including
name, address, local and long distance telephone connection records, or
records of session times and durations, length of service (including start
date) and types of service utilized, telephone or instrument number or other
subscriber number or identity, including any temporarily assigned network
address, and means and source of payment for such service including any
credit card or bank account number.

(d) Any and all other log records, including IP address captures, associated
with the Subject Accounts;

(ce) Any records of communications between Facebook and any person about
issues relating to the account, such as technical problems, billing inquiries,
or complaints from other users about any of the Subject Accounts. This is
to include records of contacts between the subscriber and the provider's
support services, as well as records of any actions taken by the provider or

subscriber as a result of the communications.

ATTACHMENT B UNITED STATES ATTORNEY

1201 Pactric AVENUE, SUITE 700
PROPERTY TO BE SEIZED -6- TACOMA, WASHINGTON 98402

USAO #2016R01184 (253) 428-3800
oOo Oo SN NW FB W HN

i) i) 1) bo bo dQ bo bdo Rho — = — — — = a —= —
oa KD HN FP WD NHN KF DOD BO CSC AIT Dn F&F WHO NYO KH OC

 

 

Case 3:19-mj-05018-DWC Document 1. Filed 02/08/19 Page 25 of 25

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

I, , attest, under penalties of perjury

 

under the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this declaration is true and correct. I am employed by
Facebook, and my official title is . Lam a custodian
of records for Facebook. I state that each of the records attached hereto is the original

record or a true duplicate of the original record in the custody of Facebook, and that I am

the custodian of the attached records consisting of (pages/CDs/kilobytes). I
further state that:
a. all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with
knowledge of those matters;
b. such records were kept in the ordinary course of a regularly conducted business
activity of Facebook; and
c. such records were made by Facebook as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.

 

Date Signature
CERTIFICATION — 1 : UNITED STATES ATTORNEY
USAO #2016R01184 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800 ‘
